Currier, Judge,
deliyered the opinion of the court.
This suit originated before a justice. On appeal to the Circuit Court, the plaintiff recovered a verdict and judgment for $14.55. The defendant appealed to the District Court, where the judgment was affirmed, and the cause is now brought here for review.
In the Circuit Court the case was submitted to the jury, upon the evidence, without instructions. The only question sought to be raised' here, upon the record, relates to the propriety of the verdict. The evidence bearing upon the issues of fact was conflicting; possibly preponderated largely against the verdict. But that is a matter this court will not look into. The point has been too recently and frequently passed upon to require any citation of authorities.
Let the judgment be affirmed.
The other judges concur.